Exhibit 10.2

 



 

 

 

 

FIRST AMENDMENT

 

FIRST AMENDMENT (this “Amendment”), dated as of December 9, 2016, entered into
pursuant to the CREDIT AGREEMENT, dated as of September 16, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CDK GLOBAL, INC. (f.k.a. CDK GLOBAL HOLDINGS, LLC) (the
“Company”), the Borrowing Subsidiaries from time to time party thereto, the
Lenders party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the parties to this Amendment wish to amend certain provisions of the
Credit Agreement in the manner hereinafter set forth; and

 

WHEREAS, this Amendment is entered into pursuant to Section 10.02 of the Credit
Agreement;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.                  Amendment of the Credit Agreement. Effective as of the
Amendment Effective Date (as defined below), the Credit Agreement is hereby
amended as follows:

 

(a)                The following definitions are inserted into Section 1.01 of
the Credit Agreement in their appropriate alphabetical positions:

 

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

 

““Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”

 

““EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”

 

 

2





““EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.”

 

““EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”

 

““EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”

 

““Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

 

(b)               The definition of “Change in Control” in Section 1.01 of the
Credit Agreement is hereby amended by adding the word “or” after clause (b)(i),
adding the words “or appointed, or approved prior to their election,”
immediately after the word “nominated” in clause (b)(ii) and deleting clause
(b)(iii) in its entirety.

 

(c)                The definition of “Consolidated EBITDA” in Section 1.01 of
the Credit Agreement is hereby amended by restating clause (ix) thereof in its
entirety as follows:

 

“(ix) any “restructuring expenses” and “other business transformation expenses”
for such period (if incurred prior to June 30, 2020) attributable to the
“Business Transformation Plan” (as each such term is used in the Company’s
annual report on Form 10-K for the fiscal year ended June 30, 2016 and its
quarterly report on Form 10-Q for the fiscal quarter ended September 30, 2016);
provided, that (A) such expenses shall have been determined in a manner
consistent with the Company’s practices prior to the date of the First Amendment
to this Agreement and reflected as such in the Company’s annual or quarterly
reports filed with the SEC, (B) the aggregate amount of such expenses incurred
during the fiscal quarters of the Company ended on March 31, 2016, June 30,
2016, and September 30, 2016, shall be deemed to be $18,900,000, $26,200,000 and
$20,900,000, respectively, and (C) Consolidated EBITDA may not be increased by
more than $125,000,000 of such expenses during any period of four fiscal
quarters or by more than $275,000,000 of such expenses during the term of this
Agreement;”

 

(d)               The definition of “Defaulting Lender” in Section 1.01 of the
Credit Agreement is hereby amended by removing the word “or” after clause (c),
adding “or” at the end of clause (d) and adding the following as a new clause
(e) thereof:

 

 

3





“(e) has, or has a direct or indirect parent that has, become the subject of a
Bail-In Action.”

 

(e)                The definition of “Eligible Assignee” in Section 1.01 of the
Credit Agreement is hereby amended by replacing clause (ii) of the proviso
therein in its entirety with the following:

 

“(ii) neither any individual, nor the Company or any Affiliate of the Company,
shall qualify as an Eligible Assignee”

 

(f)                Section 2.16 of the Credit Agreement is hereby amended by
adding the following new clause (h) immediately after clause (g) thereof:

 

“(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.”

 

(g)               Section 6.01(f) of the Credit Agreement is hereby amended by
replacing the words “Section 6.02(l)” with “Section 6.02(k)”.

 

(h)               Clause (a)(i) of Section 10.01 of the Credit Agreement is
hereby amended to read as follows:

 

“if to the Company, to it at 1950 Hassell Road, Hoffman Estates, IL 60169,
Attention of General Counsel (Fax No. 847-839-2604), with a copy to Paul, Weiss,
Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, NY
10019-6064, Attention of Monica K. Thurmond (Fax No. 212-492-0055);”

 

 

4





(i)                 Article 10 of the Credit Agreement is hereby amended by
adding a new Section 10.17 as follows:

 

“SECTION 10.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”

 

2.                  Representations and Warranties. To induce the Lenders to
enter into this Amendment, the Company represents and warrants to the Lenders
that:

 

(a)                this Amendment has been duly executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law;

 

(b)               before and after giving effect to this Amendment, the
representations and warranties set forth in the Credit Agreement are true and
correct (i) in the case of representations and warranties qualified as to
materiality, in all respects, and (ii) otherwise, in all material respects, in
each case on and as of the Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct (A) in the
case of representations and warranties qualified as to materiality, in all
respects, and (B) otherwise, in all material respects, as of such earlier date;
and

 

 

5





(c)                as of the Amendment Effective Date and immediately after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing.

 

3.                  Effectiveness. This Amendment shall become effective as of
the first date (the “Amendment Effective Date”) on which the Administrative
Agent (or its counsel) shall have received (a) counterparts of this Amendment
signed on behalf of the Company, Lenders constituting the Required Lenders and
the Administrative Agent, or written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic transmissions of signed
counterparts of this Amendment) that such parties have signed counterparts of
this Amendment and (b) from the Company, payment of all fees and expenses
required to be paid or reimbursed hereunder.

 

4.                  Effect of Amendment. Except as specifically stated herein,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect. On and after the Amendment Effective Date, all references in
the Credit Agreement to “hereunder”, “hereof”, “herein”, or words of like
import, and all references to the “Credit Agreement” in any other Loan Document
or instrument, shall be deemed to mean the Credit Agreement, as amended by this
Amendment. Nothing herein shall be deemed to entitle the Company to a waiver,
amendment, modification or other change of any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement as
amended hereby in similar or different circumstances. This Amendment constitutes
a “Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.

 

5.                  Expenses. The Company agrees to reimburse the Administrative
Agent for the Administrative Agent’s reasonable and documented out-of-pocket
expenses in connection with this Amendment, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

 

6.                  Applicable Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

7.                  Counterparts.  This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single agreement. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Amendment.

 

8.                  Headings. Section headings used herein are for convenience
of reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

 

 



IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the date
first set forth above.

 

 



CDK GLOBAL, INC.

          By: /s/ Alfred A. Nietzel     Name: Alfred A. Nietzel     Title:  EVP
and CFO



 

 

 

 

  ACKNOWLEDGED AND AGREED TO:       JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

          By: /s/ Nicolas Gitron-Beer     Name: Nicolas Gitron-Beer     Title:
Vice President      



 

 

 

 

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2014 CDK CREDIT AGREEMENT

 

 

 

  Name of Institution:   JPMORGAN CHASE BANK, N.A.             by /s/   Nicolas
Gitron-Beer       Name: Nicolas Gitron-Beer       Title: Vice President

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2014 CDK CREDIT AGREEMENT

 

 

 

  Name of Institution:   BANK OF AMERICA, N.A.             by /s/   Arti Dighe  
    Name:  Arti Dighe       Title: Vice President

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2014 CDK CREDIT AGREEMENT

 

 

 

  Name of Institution:   Bank of Montreal, Chicago Branch             by /s/
Randon Gardley       Name: Randon Gardley       Title: Vice President          
  by         Name:       Title:        

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2014 CDK CREDIT AGREEMENT

 

 

 

  Name of Institution:   BRANCH BANKING AND TRUST COMPANY             by /s/
 Andrey Rudnitsky       Name: Andrey Rudnitsky       Title: Vice President

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2014 CDK CREDIT AGREEMENT

 

 

 

  Name of Institution:   Citibank, N.A.             by /s/  James M. Walsh      
Name: James M. Walsh       Title: Vice President

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2014 CDK CREDIT AGREEMENT

 

 

 

  Name of Institution:   Citizens Bank, N.A.,             by /s/  Ricky Simmons
      Name: Ricky Simmons       Title: Vice President

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2014 CDK CREDIT AGREEMENT

 

 

 

  Name of Institution:   Danske Bank A/S:             by /s/ Merete Ryvald      
Name: Merete Ryvald       Title: Chief Loan Manager             by /s/ Gert
Carstens       Name: Gert Carstens       Title: Senior Loan Manager        

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2014 CDK CREDIT AGREEMENT

 

 

 

  Name of Institution:   Lloyds Bank, plc             by /s/  Erin Walsh      
Name: Erin Walsh       Title: Assistant Vice President W004             by /s/
Daven Popat       Name:  Daven Popat       Title: Senior Vice President P003

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2014 CDK CREDIT AGREEMENT

 

 

 

  Name of Institution:   Morgan Stanley Bank, N.A.             by /s/
  Christopher Winthrop       Name: Christopher Winthrop       Title: Authorized
Signatory

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2014 CDK CREDIT AGREEMENT

 

 

 

  Name of Institution:   The Northern Trust Company:             by /s/   Andrew
D. Holtz       Name: Andrew D. Holtz       Title: Senior Vice President

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2014 CDK CREDIT AGREEMENT

 

 

 

  Name of Institution:   SABADELL UNITED BANK, N.A.             by /s/   Enrique
Castillo       Name:   Enrique Castillo       Title: Structured Finance Americas
Director

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2014 CDK CREDIT AGREEMENT

 

 

 

  Name of Institution:   Société Générale             by /s/   Richard Bernal  
    Name:    Richard Bernal       Title: Managing Director

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2014 CDK CREDIT AGREEMENT

 

 

 

  Name of Institution:   The Bank of Tokyo-Mitsubishi UFJ, Ltd.,             by
/s/   Lillian Kim       Name:     Lillian Kim       Title: Director

 

 

 

 

 

 

 

 

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2014 CDK CREDIT AGREEMENT

 

 

 

  Name of Institution:   U.S. BANK NATIONAL ASSOCIATION             by /s/
  Mark Irey       Name: Mark Irey       Title: Vice President

 

 

 

 

 

 

 

 



LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2014 CDK CREDIT AGREEMENT



 

 



 

  Name of Institution:   WELLS FARGO BANK, N.A.             by /s/   Lindsey
McGraw       Name: Lindsey McGraw       Title: Director



 

